Citation Nr: 0304354	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  02-02 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970 and had service in Vietnam from July 1968 to 
July 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, denying 
entitlement to an increased rating for PTSD.  

As a procedural matter, the Board notes that the veteran 
appears to raise a claim for a total disability rating based 
on individual unemployability (TDIU) in a June 1997 VA clinic 
PTSD screening report, where he indicated that he had not 
worked in the past 13 years, as well as in several statements 
that he was unable to keep a job.  VA General Counsel has 
addressed the question of consideration of a claim of TDIU 
where a total schedular disability rating was in effect in 
VAOPGCPREC 6-99 (1999) and found that individual 
unemployability ratings were established by regulation to 
assist veterans who did not otherwise qualify for a 100 
percent schedular rating.  A claim for TDIU may not be 
considered when a schedular 100 percent rating is already in 
effect.  Herlehy v. Principi, 15 Vet. App. 33 (2001).  While 
the Board now grants a 100 percent schedular rating for the 
veteran's PTSD, there may be a window wherein the 100 percent 
schedular grant does not overlap the potential grant of TDIU 
benefits.  As such, the issue of entitlement to a TDIU is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran is unemployable due to his PTSD 
symptomatology.

2.  His global assessment of functioning (GAF) score, 
reported as 45 in the most recent VA examination, indicates a 
"serious impairment" in social and occupational 
functioning.


CONCLUSION OF LAW

With resolution of doubt in the veteran's favor, the criteria 
for a 100 percent rating for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 38 C.F.R. 4.126, 4.130, Diagnostic Codes (DCs) 9411, 9440 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
veteran's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002), went into effect.  VA has 
promulgated revised regulations to implement these changes in 
the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA must also make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 
C.F.R. § 3.159(c), (d).

Inasmuch as the Board's determination in this action is 
favorable to the veteran, any failure on the part of VA to 
comply with the provision of the VCAA with regard to this 
issue would not be prejudicial to the veteran even if the 
notice and duty to assist provisions contained in the new law 
have not been completely satisfied.  Therefore, no further 
action is necessary under the mandate of the VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2002).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2002). 

The RO rated the veteran's PTSD under DC 9411.  Under these 
criteria, a 50 percent evaluation is assigned for PTSD which 
produces occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411 (2002).

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), a GAF score of  31- 40 is 
described as some impairment in reality testing or 
communication (e.g., speech is illogical at times, obscure or 
irrelevant) or major impairment in several areas, such as 
work, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, is unable to 
work).  A GAF score of 41-50 is defined in the DSM-IV as 
"serious symptoms" (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any "serious 
impairment" in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  The assignment of 
the GAF score expresses the extent of impairment due to the 
manifestations identified.  Although the GAF score does not 
neatly fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  The fact 
that consideration of the GAF is not specifically within the 
rating criteria does not absolve the Board of the duty to 
consider it.  The  Court of Appeals for Veterans Claims 
(Veterans Claims Court) has recognized the importance of the 
GAF and the interpretation of the score.  See Carpenter v. 
Brown, 8 Vet. App. 240 (1995).

Following review of the claims folder, the Board is of the 
opinion that a 100 percent evaluation for PTSD is warranted 
for the entire time on appeal.  First, the Board places 
significant probative value on the medical findings reporting 
on-going persistent occupational and social impairment, 
inappropriate behavior, difficulty in controlling violent 
impulses, and auditory hallucinations.  Specifically, the 
Board notes multiple reports of violence, quick temper, 
assault charges, intrusive thoughts, suicidal and homicidal 
ideations, and auditory and tactile hallucinations throughout 
the medical records.  Of note, progress notes dated in August 
1998 indicate that the veteran complained of "hearing voices 
of his dead friends from Vietnam that tell him to kill 
himself and his family."  He reported hearing these voices 
since leaving Vietnam.  

Further, an April 2000 VA domiciliary discharge summary 
report noted a history of PTSD and polysubstance/alcohol 
abuse.  The Axis IV discharge diagnoses referenced severe and 
catastrophic stressors, chronic and acute, Vietnam combat 
memories/experiences, marital difficulties, legal problems, 
and a history of childhood abuse.  The discharge summary also 
referenced three previous psychiatric admissions, a similar 
hospitalization at the VA hospital in 1993, and substance 
abuse treatment programs in 1990, 1992, and 1995.  The GAF 
was reported at 50-55 over the previous year.

Moreover, extensive VA mental health clinic records reveal 
continuing problems with depression, anxiety, hypervigilance, 
nightmares, an inability to hold a job, and marital problems.  
His GAF score was consistently in the 50s, indicating 
moderate to serious symptoms and a moderate to serious 
impairment in social and occupational functioning, including 
the inability to keep a job.  

Finally, in an August 2001 VA examination report, the 
examiner noted the veteran was again an inpatient on the 
psychiatric ward having been admitted two days previously 
after considering suicide by shooting himself in the head.  
He stated "that things are just crumbling down around me" 
and reported that his wife and four children had left him the 
previous month because she feared for herself and the 
children.  Since then he had been increasingly irritable and 
depressed.  He reported struggling with nightmares and 
intrusive thoughts about his war experience.  He endorsed 
being hypervigilant, on patrol, and monitoring the perimeter 
of his property.  He was severely depressed, and had 
nightmares two to three times a week and woke up thrashing 
and screaming.  He had relapsed on crack cocaine a day prior 
to admission.  

The examiner noted a history of PTSD, major depression, 
alcohol dependence, cocaine dependence, and antisocial 
personality disorder.  He had been treated for PTSD at VA 
Gainesville, Bay Pines, Miami, and Tampa.  He had three 
inpatient admissions to psychiatry in 1997, 1998, and 1999.  
He reported having served time in prison for assault with a 
deadly weapon with intent to kill in 1991.  He had a history 
of drug rehabilitation from 1991 to 1993.  He had two 
previous marriages and divorces.  He reported last working in 
1995. 

The examiner noted the veteran was dressed in hospital 
pajamas.  He was cooperative, aware, alert, and oriented.  He 
had poor contact throughout the examination mostly looking at 
the floor.  Speech was normal in rate, tone, and volume, and 
was productive, coherent, and goal oriented.  He did not 
exhibit flight of ideas or loosening of association.  He 
denied auditory, visual or tactile hallucinations although he 
stated he sometimes heard a voice saying "go to the other 
side, it is peaceful there."  He did not exhibit delusions, 
and denied homicidal ideations.  Mood was constricted and 
depressed, affect was dysphoric and congruent.  Insight and 
judgment were fair.  The diagnostic impression included PTSD; 
cocaine dependence with recent relapse, alcohol dependence in 
full sustained remission, and partner relational problem.  
The GAF was reported as 45. 

After a review of the above evidence, the Board finds that a 
100 percent evaluation is warranted on the basis of the on-
going need for psychiatric treatment, several psychiatric 
hospitalizations, a history of suicidal ideations, and a 
history of threatening his family.  The Board also places 
significant probative value on the GAF of 45 noted in the 
most recent VA examination, reflecting "serious" symptoms or 
a serious impairment in social or occupational functioning.  
The Board finds this consistent with the veteran's inability 
to keep a job and the need for numerous psychiatric 
hospitalizations.  The Board has also considered the 
veteran's drug abuse problems and notes periods of serious 
psychiatric symptoms and hospitalizations even during periods 
of sobriety.  Next, although the veteran does not experience 
all the psychiatric signs and symptoms consistent with a 100 
percent rating under the criteria, his most recent 
hospitalization showed a GAF in the 50-55 range, the Board is 
compelled to find that, giving the veteran the benefit of the 
doubt, the weight of the evidence warrants a 100 percent 
evaluation.  Accordingly, the Board concludes the assignment 
of a 100 percent rating is warranted.


ORDER

A 100 percent disability rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
benefits. 



		
	L.A. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

